 

Prob 22 DOCKET NUMBER (Tran Court)
(2/98) 3:11CR00337-8
TRANSFER OF JURISDICTION
DOCKET NUMBER (Rec Court)
2:20-cr-0171 TLN

 

NAME AND ADDRESS OF PROBATION/SUPERVISED | DISTRICT

 

 

 

 

 

 

 

RELEASEE: Western District of North Carolina
oo FILED NAME OF SENTENCING JUDGE
Natalia Christina Wade Sep 21, 2020 The Honorable Robert J. Conrad, Jr.
Suisun City, CA EASTERN DISTRICT OF CALIFORNIA .
DATES OF | FROM TO
PROB/TSR
RELEASE 12/20/2019 12/19/2023

 

 

 

OFFENSE

Count 1: Conspiracy to possess with intent to distribute at least 100 kg of marijuana (21:841(b)(1)(B)), in
violation of 21:846; Count 2: Conspiracy to commit money laundering, in violation of 18:1956(h); and
Count 4: Attempt, assist, structure currency transactions with financial institutions as a pattern of illegal
activity and aiding and abetting same, in violation of 31:53249(a)(3) & 5324(d)(1).

 

PART 1 —- ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
| release named above be transferred with the records of the Court to the United States District Court for the

Eastern District of California upon that Court’s order of acceptance of jurisdiction. This Court hereby
expressly consents that the period of probation or supervised release may be changed by the District Court to
which this transfer is made without further inquiry of this Court.*

 

September 3, 2020 Bypbet 4 Cay Pf

Date United States District J udge

 

*This sentence may be deleted in the discretion of the transferring Court.

 

PART 2 — ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE Eastern District of California, Sacramento Division

 

IT IS HEREBY ORDERED that jurisdiction over the above-named probation/supervised releasee be
accepted by this Court from and after the entry of this order.

 

 

 
  

September 21, 2020 — 2 1AN iad - ° ‘N |

Date Troy L. Nuhley ~
United States District Judge

 

 

 

 

RECEIVED
CHARLOTTE, NC

oct 14 2020

Clerk, US CO
Western Dini.

Case 3:11-cr-00337-RJC-DSC Document 624 Filed 10/14/20 Page 1 of 1

 

 

 
